DETAILED ACTION
Claims 19-25 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under JP2019-097285 filed on 5/24/2019.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Ishibashi Reference (US 2015/0163434 A1) and the Shinoya et al Reference (US 2016/0142645 A1).
Ishibashi relates to an image sensor control device includes an image sensor including focus detecting pixels; an object brightness detecting unit that detects brightness of an object; a mode determining unit that determines a first readout mode or a second readout mode based on the detected brightness of the object; a read-out unit that reads out the focus detecting pixels in the determined readout mode; and a focus detecting unit that performs focus detection by using focus detection data read out from the focus detecting pixels. When brightness of an object is normal or based on a preset condition, it may be switched to a readout mode for performing live-view display and focus detection at a high frame rate. Therefore, power consumption may be reduced. An image sensor control device includes: an image sensor that includes focus detecting pixels; an object brightness detecting unit that detects brightness of an object (See Ishibashi Abstract, [0011], [0013]).
Shinoya teaches a drive control unit that controls the drive of an image sensor, a division unit that divides an image capture region of the image sensor into at least first and second regions, and an image generation unit that generates a first image by capturing an image of the same subject in the first region and generates a second image by capturing an image of the same subject in the second region. As shown in Fig. 12(B), the image sensor 100 starts to capture images in the first and second regions at different timings in the second still image mode. In a second embodiment, in a second still image mode, an image sensor 100 starts to capture images in first and second regions at the same timing, and the first region and second region have different exposure times (i.e., charge accumulation times)  (see Shinoya Abstract, [0144]).

The following is an examiner's statement of reasons for allowance: neither Ishibashi, Shinoya, nor other relevant art or combination of relevant art, teaches an apparatus and method to display on the display an image in which information indicating an area of an object is superimposed on an image based on image data read out by a first readout operation of the image sensor; and detect the object from image data read out by a second readout operation of the image sensor, wherein the image sensor performs an accumulation for image data of two or more frames read out by the second readout operation while the image sensor performs an accumulation for image data of a first frame read out by the first readout operation, wherein the control step generates an image in which the information indicating the area. of the object detected by the detection unit among image data of a second frame which is any one of the image data of the two or more frames is superimposed on an image based on the image data of the first frame, and wherein the image data of the second frame is image data of a frame in which an accumulation is performed at a timing closest to an exposure centroid timing of the image data of the first frame among image data of frames in which the detection unit can detect the object before the image based on the image data of the first frame is displayed on the display OR  in which the detection unit can detect the object by the second method before an area corresponding to the object detected by the first method in any of the image data of the two or more frames is displayed on the display among the image based on the image data of the first frame.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 19, 22, and 24-25 are allowable by the addition of the limitations. Claims 20, 21, and 23 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Examiner, Art Unit 2483